      GREBEN & ASSOCIATES
 1     125 E. DE LA GUERRA ST., STE 203
          SANTA BARBARA, CA 93101
 2              TEL: 805-963-9090
               FAX: 805-963-9098
 3
     Jan A. Greben, SBN 103464
 4   jan@grebenlaw.com
     Christine M. Monroe, SBN 304573
 5   christine@grebenlaw.com
 6   Attorneys for Plaintiffs and Counter Defendants GARY COPPOLA, an individual; GARY
     COPPOLA, as SUCCESSOR TRUSTEE OF THE VIOLA M. COPPOLA IRREVOCABLE
 7   TRUST; and GARY COPPOLA, as TRUSTEE OF THE ANTHONY M. COPPOLA TRUST
 8
                                     UNITED STATES DISTRICT COURT
 9
                       EASTERN DISTRICT OF CALIFORNIA - FRESNO DIVISION
10

11    GARY COPPOLA, an individual, GARY                    Case No.: 1:11-CV-01257-AWI-BAM
      COPPOLA, as SUCCESSOR TRUSTEE OF
12    THE VIOLA M. COPPOLA IRREVOCABLE
      TRUST; and GARY COPPOLA, as
13    TRUSTEE OF THE ANTHONY M.                                JOINT STATUS REPORT AND
      COPPOLA TRUST;                                         REQUEST TO VACATE THE STATUS
14                                                           CONFERENCE; [PROPOSED] ORDER
                       Plaintiffs,
15
      v.
16                                                         Honorable Judge Anthony W. Ishii
      PARAGON CLEANERS, INC. (formerly
17    sued as GREGORY SMITH, an individual); et
      al.
18
                       Defendants.
19

20

21

22          The Parties submit this status report and respectfully request that the Court vacate the

23   November 13, 2018 telephonic status conference. The Parties are waiting for receipt of the settlement

24   proceeds and then will be prepared to file dismissals. The Parties have a further status conference set

25   with Magistrate Judge Grosjean for December 18, 2018 and will update her at that time if there are

26   any remaining issues. However, the Parties anticipate that they will receive the settlement proceeds

27   before that date, and if so, the hearing will be taken off calendar and dismissals filed. As a result, the

28
                                               -1-
             JOINT STATUS REPORT AND REQUEST TO VACATE THE STATUS CONFERENCE; ORDER
                                       1:11-CV-01257-AWI-BAM
 1   telephonic status conference with Judge Ishii is no longer needed at this time, and the Parties can
 2   provide a further update to the Court following the December 18 conference, if necessary.
 3

 4   Date: November 8, 2018                       GREBEN & ASSOCIATES

 5

 6                                                /s/ Jan A. Greben
                                                  Jan A. Greben
 7                                                Christine M. Monroe
                                                  Attorneys for Plaintiffs and Counter Defendants
 8                                                GARY COPPOLA, an individual; GARY
 9                                                COPPOLA, as SUCCESSOR TRUSTEE OF
                                                  THE VIOLA M. COPPOLA IRREVOCABLE
10                                                TRUST; and GARY COPPOLA, as TRUSTEE
                                                  OF THE ANTHONY M. COPPOLA TRUST
11

12

13
     Dated: November 8, 2018                      HERR, PEDERSEN & BERGLUND LLP
14
     (per authorization)
15                                                /s/ Leonard C. Herr
                                                  Leonard C. Herr
16                                                Caren Curtiss
                                                  Attorney for Defendant CITY OF VISALIA
17

18

19
                                                  ORDER
20
             Based on the foregoing, the Court hereby VACATES the status conference on November 13,
21
     2018.
22

23   IT IS SO ORDERED.
24   Dated: November 8, 2018
25                                              SENIOR DISTRICT JUDGE

26
27

28
                                               -2-
             JOINT STATUS REPORT AND REQUEST TO VACATE THE STATUS CONFERENCE; ORDER
                                       1:11-CV-01257-AWI-BAM
